Grant, C. J.
(after stating the facts). Defendants’ counsel make four contentions:
(1) That the defendants cannot be held jointly liable.
*18(2) That under the law and, the facts the defendant corporation is not liable. .
(3) That defendant Nesen is not liable.
(4) That in any event the damages are excessive.
1. Joint tort-feasors may be sued individually or jointly. 26 Cyc. p. 68.
“All concerned in originating and carrying on a malicious prosecution are jointly and severally responsible.” 1 Cooley on Torts (3d Ed.), p. 342.
See, also, Govaski v. Downey, 100 Mich. 429.
Where the wrong is committed by an agent for the principal under circumstances which make the principal liable, there are two actors, the principal and the agent. The injured party may sue either or both. If he sues the agent it does not lie in the mouth of the agent to say in defense that he was acting not for himself but for another. If the principal is sued individually the question is, Was the agent, in committing the wrongful act, acting within his authority as agent ? If the principal is liable the agent also is liable. The rule governing principal and agent in contracts has no application to cases of tort. This case is not within the principle of Travis v. Insurance Co., 86 Mich. 288, and Govaski v. Downey, 100 Mich. 429. The corporations in those cases were held not liable for the tortious act of their employés, because there was no evidence to show that they either authorized or ratified the tortious act.
In Travis v. Insurance Co., the company was a foreign corporation, and a loss had been settled and paid. Afterwards the State agent made a criminal complaint against the insured, charging fraud. The agent had no further authority in the case. His general agency was properly held not sufficient to show,either original authority or ratification.
In Govaski v. Downey, Downey was a mere watchman of the railroad company, and naturally had no authority to bind the company by criminal prosecutions.
2. Was Nesen acting within the scope of his authority, *19or if not, was his act ratified by the defendant ? The defendant company is a foreign corporation; its chief manager in Lansing was Mr. Gamble. The evidence shows that in his absence Mr. Nesen, who was called cashier, was authorized to act in any emergency that might arise and to do whatever acts were necessary for the interests of the corporation. However, the question of original authority of Nesen to institute this suit was not submitted to the jury. The court submitted to them the question of ratification by Gamble. This prosecution was instituted in the interests of the corporation. Mr. Nesen had no personal interest in it. Mr. Gamble, when informed of what had been done, not only made no objection, but told Nesen he hoped it would teach some of those fellows a lesson. Mr. Gamble, representing the defendant, had personally sought advice of defendant’s counsel as to the right of the company to institute criminal proceedings under similar circumstances. The jury might well infer that the criminal arm of the law was to be used by the company when debtors conducted themselves as did the plaintiff in this case. "We think there was sufficient evidence of ratification. Mr. Gamble as an agent of the company had the authority to institute the suit. He therefore had the right to ratify the act of another agent in instituting it, though that agent might have had no original authority. Ironwood Store Co. v. Harrison, 75 Mich. 197; Mechem on Agency, § 121.
3. Under the third contention, defendants insist that the proceedings were terminated by compromise and settlement, and therefore plaintiff cannot maintain his suit. A compromise and settlement would defeat the plaintiff’s action. 19 Am. & Eng. Enc. Law (2d Ed.), pp. 684, 685.
The court instructed the jury that there was a final termination of the suit sufficient to sustain the action. The justice,-upon learning the facts when plaintiff was brought before him by the constable, discharged him upon the merits, holding that there was no case against him. *20The payment of the costs under the circumstances did not operate as a compromise and settlement. The instruction was correct.
It is also contended that the court should have instructed the jury that Mr. Nesen fully and fairly stated all the facts in the case to the justice, and that the justice there upon authorized the issuing of the warrant. There is ample evidence that Mr. Nesen did not rely upon the advice of the justice, even if his-advice upon a full statement of the facts would have been a defense. The justice did not advise Mr. Nesen that the plaintiff was guilty of a crime,— on the contrary, he told him it was doubtful. A prisoner is entitled to the benefit of any reasonable doubt. When the examining magistrate or counsel advises one that it is doubtful if upon the facts stated a party is guilty of any crime, the party proceeds at his own risk. The court properly refused to instruct the jury that the advice of the magistrate in this case would be a defense. He did instruct them that they might consider it as bearing upon the question of the good faith or want of malice on the part of Mr. Nesen. It could not be considered by the jury for any other purpose.
4. No motion was made for a new trial, and therefore the question of excessive damage is not before us. Only when there is no legal basis for the damages can error be assigned, except upon a motion for a new trial. McDonald v. Steel Co., 140 Mich. 401.
Judgment affirmed.
Blair, Moore, Carpenter, and McAlvay, JJ., concurred.